DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim(s) 1-4, 6-8, 11, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200287162 (Chung et al).
Concerning claim 1, Chung discloses a display substrate (Figs. 1 and 4), comprising:
a base substrate (100); and
a plurality of pixel units located on the base substrate, each of the plurality of pixel units comprises a light emitting element ([0047]),
wherein a display surface of the display substrate comprises a central display region and a plurality of peripheral display regions located around the central display region, a light emitting element in the central display region is an organic light emitting diode, and a light emitting element in at least one of the plurality of peripheral display regions is a micro light emitting diode ([0047] and Figs. 1 and 4).
Continuing to claim 2, Chung discloses wherein the light emitting element in each of the plurality of peripheral display regions is the micro light emitting diode ([0066]).
Referring to claim 3, Chung discloses wherein the micro light emitting diode is a vertical micro light emitting diode (Fig. 4).
Regarding claim 4, Chung discloses wherein an electrode of the micro light emitting diode away from the base substrate and an electrode of the organic light emitting diode away from the base substrate are electrically coupled with each other ([0090] and Fig. 4).
Considering claim 6, Chung discloses a method of manufacturing the display substrate of claim 1, comprising:
forming a driving circuit layer (PL) on a base substrate and forming a plurality of first electrodes (131) on a surface of the driving circuit layer away from the base substrate;
transferring a micro light emitting diode (LED 131, 133, and 134) to each of first electrodes in at least one of peripheral display regions; and
forming an organic light emitting diode (OLED 131, 132, and 134) on each of first electrode in a central display region (Fig. 4),
wherein the driving circuit layer drives the micro light emitting diode and the organic light emitting diode to emit light through the first electrodes (Fig. 4).
Pertaining to claim 7, Chung discloses wherein the forming an organic light emitting diode on each of first electrodes in the central display region comprises:
forming a pixel defining layer (135) on the surface of the driving circuit layer away from the base substrate, wherein the pixel defining layer is formed to surround the micro light emitting diode and expose the first electrode of the organic light emitting diode close to the base substrate (Fig. 4);

forming a common electrode layer (134) on a surface of the light emitting material layer away from the base substrate, wherein the common electrode layer is formed to electrically couple second electrodes of the organic light emitting diode and the micro light emitting diode away from the base substrate (Fig. 4).
As to claim 8, Chung discloses further comprising:
forming a thin film encapsulation layer (142) on a surface of the common electrode layer away from the base substrate, wherein the thin film encapsulation layer is formed to cover only the organic light emitting diode (Figs. 4 and 6).
Concerning claim 11, Chung discloses wherein the forming an organic light emitting diode on each of first electrodes in the central display region comprises:
forming a pixel defining layer (135) on a surface of the driving circuit layer away from the base substrate, wherein the pixel defining layer is formed to expose the first electrodes;
forming a plurality of light emitting material layers independent of each other on a surface of the pixel defining layer away from the base substrate (Fig. 6); and
forming a common electrode layer (134) on surfaces of the plurality of light emitting material layers away from the base substrate, wherein the common electrode layer is formed to electrically couple second electrodes of the organic light emitting diode and the micro light emitting diode away from the base substrate (Fig. 6).
Continuing to claim 12, Chung discloses further comprising:

Considering claim 15, Chung discloses a display device, comprising the display substrate of claim 1 (Abstract and Figs. 4 and 6).

Allowable Subject Matter

Claims 5, 9, 10, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5, 9, and 13 recite the limitations further comprising: a binding region located on a surface of the base substrate away from the light emitting element and electrically coupled with the light emitting element through a via hole in the base substrate. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 10 and 14 depend from these claims respectively and are allowable for at least that reason.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        02/26/22